Exhibit 10.1

SECOND AMENDMENT

TO

ASSET PURCHASE AND CONTRIBUTION AGREEMENT

THIS SECOND AMENDMENT TO ASSET PURCHASE AND CONTRIBUTION AGREEMENT (“Second
Amendment”) is made and entered into as of December 20, 2013, by and among
Landmark Apartment Trust of America Holdings, L.P. (“LATA OP”), Elco Landmark
Residential Management LLC, Elco Landmark Residential Holdings LLC and Elco
Landmark Residential Holdings II LLC. All capitalized terms used but not defined
herein shall have the meaning given such term in the Agreement (as defined
below).

WHEREAS, the parties hereto entered into that certain Asset Purchase and
Contribution Agreement, dated as of March 13, 2013, as amended (the
“Agreement”); and

WHEREAS, the parties hereto desire to (i) amend the consideration to be paid for
the Class A Units pursuant to Section 3.04(b) of the Agreement and (ii) for LATA
OP to repay $5,000,000 of principal of the $10,000,000 Promissory Note delivered
at Closing (the “Promissory Note”);

NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, agree as follows:

1. Recitals; Incorporation. The above recitations are true and correct and are
hereby incorporated into this First Amendment by reference.

2. Timbercreek Amendment. Section 3.04(b) of the Agreement hereby is amended and
restated in its entirety to read as follows:

“(b) At any time during the period commencing on the Closing Date and ending on
the date 18 months thereafter, Buyer or any of its Affiliates, shall acquire the
Timbercreek Class A Units (subject to the voting limitation set forth in the
Timbercreek Consent), or to the extent not yet acquired by ELRH II, the right to
purchase such units, from ELRH II at a price of up to $5 million, the actual
amount to equal the purchase price paid for such units by ELRH and ELRH II
and/or the price per unit that ELRH II is obligated to purchase such Timbercreek
Class A Units, the consideration for which shall be shares of common stock of
Landmark Apartment Trust of America, Inc., par value $0.01 per share, which
transaction will be subject to reasonable representations, warranties and other
terms typical for that type of transaction.”



--------------------------------------------------------------------------------

3. Note Amendment. Section 3.02 of the Agreement hereby is amended and restated
in its entirety to read as follows:

“Section 3.02 Business Value Post Closing Adjustments.

(a) To the extent a Management Agreement is terminated after Closing because
Seller or ELRH II, as applicable, does not receive any required Lender Consent
or JV Consent by the first anniversary of the Closing Date, the Buyer may elect
to assign such Management Agreement back to a Person designated by Seller or
ELRH II, as applicable, in which event the Business Value will be reduced by
reducing the ELRM Business Value, if the Management Agreement was a Contributed
Property Management Agreement or by reducing the ELRH II Contribution Portion,
if the Management Agreement was conveyed by ELRH II, in each case by the then
applicable Management Agreement Value of such Management Agreement, and
Restricted Units delivered to Seller or ELRH II at Closing having such value
will be cancelled by Buyer. If there are no Restricted Units that were delivered
at Closing to Seller or ELRH II still outstanding, then, if same occurs prior to
the IPO, the reduction in Business Value shall be to the ELRH II Sale Portion
and the Management Agreement Value shall be reduced from the then principal
balance of the Promissory Note issued in payment of the ELRH II Sale Portion, if
and to the extent that such Promissory Note remains outstanding, or from the
shares of Landmark Apartment Trust of America, Inc. common stock (the “Amendment
Shares”) issued pursuant to that certain Payment Agreement dated December 20,
2013, by and between ELRH II, Landmark Apartment Trust of America, Inc. and LATA
OP (the “Payment Agreement”), which Amendment Shares were issued in partial
replacement of the Promissory Note, in accordance with that certain Restricted
Shares Agreement dated December 20, 2013 by and between Landmark Apartment Trust
of America, Inc. and ELRH II (the “Restricted Shares Agreement”).

(b) To the extent a Management Agreement related to a Non-Contributed Property
is terminated because the Non-Contributed Property is sold to a party other than
Buyer or its Affiliates during the period commencing on the Closing Date through
the date that is the fifth anniversary of the Closing Date, ELRH or ELRH II,
whichever has an ownership interest in such Non-Contributed Property, shall
notify Buyer in writing and the Business Value will be reduced by (1) reducing
the ELRH II Contribution Portion by the then applicable Management Agreement
Value of the Management Agreement applicable to such Non-Contributed Property,
and Restricted Units delivered to ELRH II at Closing having such value will be
cancelled by Buyer; (2) if there are no Restricted Units that were delivered at
Closing to ELRH II still outstanding, then, if the same occurs prior to the IPO,
the reduction in Business Value shall be to the ELRH II Sale Portion and the
Management Agreement Value shall be reduced from the then principal balance of
the Promissory Note issued in payment of the ELRH II Sale Portion, if and to the
extent such Promissory Note remains outstanding, or from the Amendment Shares
issued in place of the Promissory Note; and (3) if the Restricted Units issued
to ELRH II at Closing are no longer outstanding, the Promissory Note issued to
ELRH II at Closing has been paid in full and if after an IPO, by reducing the
ELRM Business Value by the then applicable Management Agreement Value of the
Management Agreement applicable to such Non-Contributed Property, and Restricted
Units that were delivered to Seller at Closing having such value will be
cancelled by Buyer.

4. Indemnification Amendment. Section 9.05 of the Purchase Agreement hereby is
amended and restated in its entirety to read as follows:

“Payment. A claim for indemnification under this Article IX shall be deemed
finally determined upon the occurrence of any of the following: (a) it is deemed
allowed under Section 9.04(a); (b) entry of any final judgment or award rendered
by a court of



--------------------------------------------------------------------------------

competent jurisdiction; (c) full execution of a settlement of a Third Party
Claim executed by both the Indemnified Party and the Indemnifying Party or
(d) the execution by the Indemnifying Party and Indemnified Party of a mutually
binding settlement agreement with respect to a claim. To the extent that any of
Seller, ELRH or ELRH II has any obligations to indemnify a Buyer Indemnified
Party for Losses, such obligations shall be satisfied first, by setting off such
amount by cancelling Restricted Units having a value equal to such Losses;
second, if prior to the IPO, by setting off against any unpaid principal amount
of any Promissory Note delivered hereunder and, if all such promissory notes
have been paid in full, by redeeming, if prior to the IPO, Amendment Shares
having a value equal to such Losses; and, finally, by collecting the amount of
any remaining Losses from any of such parties. Notwithstanding the foregoing,
Losses pursuant to a breach of Section 5.14(c) shall be satisfied in immediately
available funds to a bank account specified by written notice from Buyer to
Seller.

5. Transfer Rights. LATA and LATA OP acknowledge that there are no restrictions
on the right of ELRH II to dispose of the Shares, except such restrictions as
exist under the Securities Laws and the Restricted Shares Agreement.

6. Definitions. Section 1.01 of the Purchase Agreement hereby is amended to add
the following definition:

“LATA Common Stock” shall mean the common stock, par value $0.01 per share, of
Landmark Apartment Trust of America, Inc.”

7. Continuing Validity. Except as modified by this Second Amendment, the
Agreement remains in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Second Amendment
to Asset Purchase and Contribution Agreement as of the date first written above.

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P. By:  

Landmark Apartment Trust of America, Inc., its

General Partner

By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer ELCO LANDMARK
RESIDENTIAL MANAGEMENT LLC By:  

/s/ Joseph G. Lubeck

Name:   Joseph G. Lubeck Title:   President ELCO LANDMARK RESIDENTIAL HOLDINGS
LLC By:  

/s/ Joseph G. Lubeck

Name:   Joseph G. Lubeck Title:   President ELCO LANDMARK RESIDENTIAL HOLDINGS
II LLC By:  

/s/ Joseph G. Lubeck

Name:   Joseph G. Lubeck Title:   President

[Signature Page to Second Amendment to Asset Purchase and Contribution
Agreement]

 

4